 



Exhibit 10.1
AMENDMENT NUMBER ___
TO
[AMENDED AND RESTATED] EXECUTIVE EMPLOYMENT AGREEMENT
DATED ______________
     THIS AMENDMENT NUMBER ___(the “Amendment”) to the [Amended and Restated]
Executive Employment Agreement dated [___] (the “Employment Agreement”) is
entered into by and between ___(“Executive”) and VaxGen, Inc. (“VaxGen” or the
“Company”) as of ___, 2008 (the “Effective Date”).
RECITALS
     A. In 2007 the Internal Revenue Service published final regulations with
respect to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and provided certain transition periods in which agreements such as the
Employment Agreement could be brought into compliance with certain safe harbor
and other provisions set forth in the final regulations.
     B. VaxGen and Executive wish to amend the Employment Agreement to be in
compliance with such safe harbor provisions.
     C. Pursuant to Section 11(b) of the Employment Agreement VaxGen and
Executive can amend the Employment Agreement in the manner set forth herein.
     D. Executive has been informed that VaxGen is not providing tax or other
advice to Executive, and Executive has been advised that Executive should obtain
professional legal, tax and financial advice as to the effect to Executive of
signing the Amendment.
AMENDMENT
     IN CONSIDERATION of the mutual promises made herein, VaxGen and Executive
agree as follows:
     1. Section 10(b) of the Employment Agreement regarding “Severance Benefits
Eligibility” is amended and restated in its entirety as follows:
     (b) Severance Benefits Eligibility. In the event that Executive’s
employment is terminated without Cause by the Company, or if Executive resigns
for Good Reason pursuant to Section 10(c) hereof and such termination or
resignation, as the case may be, constitutes a “separation from service” under
Treasury Regulation Section 1.409A-1(h), Executive shall be eligible to receive
the following as Executive’s sole severance benefits (collectively, the
“Severance Benefits”): (i) a lump sum payment in an amount equal to ninety-nine
percent (99%) times twelve (12) months of Executive’s base salary in effect as
of the date of such separation from service (such amount being computed strictly
with respect to base cash salary and will not include any amount paid or payable
as a bonus or stock option grant), less standard withholdings and deductions,
and payable, subject to the provisions of Section 10(i), within ten
(10) business days after the later of (x) the effective date of such separation
from service, or (y) the date on which the Release (as defined below) becomes
effective; (ii) health insurance continuation coverage (pursuant to the federal
COBRA law or applicable state law) at Executive’s own expense; (iii) all stock
option grants or other equity awards then held by Executive shall be subject to
accelerated vesting such that all unvested shares will become fully vested and
exercisable effective as of the date of the separation from service (the
“Accelerated Vesting”); and (iv) payment of all accrued salary and all accrued
and unused vacation, as well as benefits under any written ERISA-qualified
benefit plan (e.g., 401(k) plan), or written insurance policy, to which
Executive has a vested right as of the termination date. If, within thirteen
(13) months

 



--------------------------------------------------------------------------------



 



after a Change in Control (defined in Section 10(d)), Executive’s employment is
terminated without Cause by the Company or Executive resigns for Good Reason
pursuant to Section 10(c) hereof and such termination or resignation, as the
case may be, constitutes a “separation from service” under Treasury
Regulation Section 1.409A-1(h), then in addition to receiving the Severance
Benefits, Executive will be eligible to receive a bonus payment for the
compensation year in which the separation from service occurs, such payment to
be prorated based on the date of such separation from service and calculated
based on 100% of the target bonus amount for which Executive is eligible for the
compensation year in which the separation from service occurs provided that
Executive will not be entitled to such bonus payment if Executive otherwise
received a bonus payment for the compensation year in which the separation from
service occurs (the “Prorated Bonus”). As a condition of and prior to the
receipt of all or any of the Severance Benefits, Accelerated Vesting, or
Prorated Bonus, Executive shall provide the Company with an effective general
release of all known and unknown claims in the form attached as Exhibit C (the
“Release”).
     2. Section 10(c) of the Employment Agreement regarding the definition of
“Good Reason” is amended and restated in its entirety as follows:
     (c) Good Reason Resignation. Executive may resign for Good Reason due to
the occurrence of any of the following without Executive’s consent: (i) material
breach by the Company of any of the terms and provisions of this Agreement
resulting in material harm to Executive; (ii) a material reduction of
Executive’s authority, duties or responsibilities; (iii) relocation of
Executive’s place of work that would increase Executive’s one-way commuting
distance by more than fifty (50) miles over Executive’s commute immediately
prior thereto; or (iv) a material reduction by VaxGen of Executive’s
then-current base salary (except where such reduction is imposed uniformly on
other senior executives of the Company). Notwithstanding the foregoing, a
resignation of employment by Executive shall not constitute a resignation for
Good Reason based on the conduct described above unless (A) within thirty
(30) days following the occurrence of such conduct, Executive provides VaxGen’s
Chief Executive Officer (or the Board in the case Executive is then serving as
the Chief Executive Officer or there is no one serving as the Chief Executive
Officer) with written notice specifying (x) the particulars of such conduct and
(y) that Executive deems such conduct to be described in (i), (ii), (iii) or
(iv) of this Section 10(c), (B) such conduct has not been cured within thirty
(30) days following receipt by VaxGen’s Chief Executive Officer (or the Board in
the case of Executive is then serving as the Chief Executive Officer or there is
no one serving as the Chief Executive Officer) of such notice and (C) the
resignation occurs within one hundred and twenty (120) days of the occurrence of
such conduct. Executive’s resignation shall be effective on the date specified
in the notice given hereunder, which date shall not be earlier than the earliest
date permitted by the preceding sentence, nor later than the latest date
permitted by the preceding sentence (unless such earlier or later resignation
date is permitted by the Company).
     3. Section 10(i) of the Employment Agreement regarding the application of
Section 409A of the Code to the payment of certain severance benefits is amended
and restated in its entirety as follows:
     (i) Deferred Compensation. In the event that the Company determines that
any payments hereunder (including but not limited to the Severance Benefits or
the Prorated Bonus provided under Section 10(b) (Severance Benefits
Eligibility)), fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Code as a result of Section 409A(a)(2)(B)(i) of the
Code, the payment of such benefit shall be accelerated to the minimum extent
necessary so that the benefit is not subject to the provisions of
Section 409A(a)(1) of the Code. (It is the intention of the preceding sentence
to apply the short-term deferral provisions of Section 409A of the Code, and the
regulations and other guidance thereunder, to such payments and

 



--------------------------------------------------------------------------------



 



benefits. The payment schedule as revised after the application of such
preceding sentence shall be referred to as the “Revised Payment Schedule.”)
However, if there is no Revised Payment Schedule that would avoid the
application of Section 409A(a)(1) of the Code, the payment of such benefits
shall not be paid pursuant to the original payment schedule or a Revised Payment
Schedule and instead the payment of such benefits shall be delayed until the
earlier to occur of (i) the date that is six (6) months after the date after the
applicable separation from service or (ii) the date of Executive’s death. All
payments hereunder are intended to constitute separate payments for purposes of
Treasury Regulations Section 1.409A-2(b)(2).
     4. Except as specifically amended by this Amendment, the terms and
conditions of the Employment Agreement remain in full force and effect.
     5. THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL
REVENUE SERVICE’S CIRCULAR 230 (21 CFR PART 10). ANY ADVICE IN THIS AMENDMENT IS
NOT INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY ANY PERSON FOR THE
PURPOSE OF AVOIDING ANY PENALTIES THAT MAY BE IMPOSED ON EXECUTIVE. ANY ADVICE
IN THIS AMENDMENT WAS WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF
PARTICIPATION IN THE COMPANY’S EMPLOYMENT AGREEMENTS. EXECUTIVE SHOULD SEEK
ADVICE BASED ON EXECUTIVE’S PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX
ADVISOR.
     6. Executive acknowledges that Executive is not relying on VaxGen for any
legal, tax or financial advice.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

              VaxGen, Inc.
 
       
 
  By:    
 
       
 
       
 
  Date:    
 
       
 
       
Accepted and agreed:
       
 
       
 
       
 
       
 
       
Date
       

 